Citation Nr: 0508380	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  97-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease with hypertension.

3.  Entitlement to service connection for eye disability, to 
include myopia and presbyopia.

4.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1958 to June 1963.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from April and 
October 1997 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey.  A Travel 
Board hearing was held before the undersigned in December 
2004.

A June 2001 rating decision denied service connection for 
posttraumatic stress disorder (PTSD).  The veteran did not 
appeal that determination, and that matter is not before the 
Board.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
veteran's service, or to any incident therein.  

2.  Hypertension and coronary artery disease were not 
manifested in service or in the veteran's first postservice 
year, and are not shown to be related to the veteran's  
service.  

3.  The veteran has myopia and presbyopia which are 
refractive errors of the eye; an acquired eye disability was 
not manifested in service, and is not currently shown.  

4.  An acquired psychiatric disability was not manifested in 
service, and a psychosis was not manifested in the first 
postservice year; the veteran's current major depression is 
not shown to be related to service or to any incident 
therein.

CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

2.  Service connection for coronary artery disease and 
hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).  

3.  Service connection for myopia and presbyopia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 4.9 (2004).

4.  Service connection for major depression is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  The VCAA eliminated the concept 
of a well-grounded claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
mandates of the VCAA and implementing regulations are met.  

Well-groundedness is no longer an issue; all these matters, 
previously denied as not well grounded in 1997, have now been 
readdressed on the merits.  The veteran was notified why the 
claims were denied in the April and October 1997 rating 
decisions and in respective statements of the case (SOCs) in 
September 1997 and February 1999.  A letter in March 2002, in 
addition to specifically mentioning "VCAA," informed the 
veteran what evidence was needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  The letter advised the veteran that 
he had 30 days to submit additional evidence in support of 
his claims.  In May 2002 the veteran informed VA that he had 
no additional evidence to submit.  A letter of May 2004 also 
informed the veteran of what evidence was needed to establish 
service connection, and of his and VA's respective 
responsibilities in claims development; the letter informed 
him that he had up to one year to submit additional evidence.  
Regarding timing of notice, while the notice did not precede 
the rating decisions on appeal, the claims were 
reviewed/readjudicated subsequent to the notice.  
Specifically, an August 2004 rating decision considered the 
claims on the merits.  Notably, the VCAA was not enacted 
until 2000, three years following the rating decisions on 
appeal, and notice prior to the initial ratings was not 
possible.  The veteran has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by any 
notice timing defect; indeed, the late notice afforded him 
greater opportunity to supplement the record.  A September 
2004 supplemental SOC (SSOC) also outlined pertinent VCAA 
provisions.  Everything submitted by the veteran to date has 
been accepted for the record, and considered.  

As to notice content, the 2002 and 2004 letters advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefit sought (and by inference 
what the veteran should submit).  The May 2004 letter advised 
the veteran to submit "any evidence in your possession that 
pertains" to the claims.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private medical 
records of postservice treatment afforded the veteran.  He 
has been afforded several VA examinations, though not 
specifically addressing his claim for coronary artery disease 
and hypertension.  38 C.F.R. § 3.159(c)(4) states that VA 
will arrange for an examination if such is necessary to 
determine a claim, and that an examination is necessary if 
(summarized) (A)  There is competent evidence of current 
disability or persistent or recurrent symptoms of a 
disability, (B)  Evidence establishes that the veteran 
suffered an event, injury or disease in service, and (C)  
Evidence indicates that the claimed disability may be related 
to the event, injury, or disease in service or to another 
service connected disability.  Here, problems relating to 
either coronary artery disease or hypertension were not noted 
in service.  There is nothing in the record suggesting that 
either disorder is related to service.  Hence, a VA 
examination is not indicated.  At the December 2004 hearing 
the veteran requested, and was afforded, 90 days abeyance to 
submit additional medical evidence (a private doctor's 
opinion) in support of his claims.  Such evidence has not 
been received.  VA's duties to assist, including those 
mandated by the VCAA, are met.

Factual Background

The veteran's service medical records, including examination 
reports dated in December 1958, June 1960, and April 1963, 
contain no mention of any of the veteran's currently claimed 
disorders.  A November 1959 treatment record shows that the 
veteran reported his involvement in a fight at which time 
someone "jumped" on his abdomen.  He was observed for a 
possible spleen injury.  

Private medical records submitted by the veteran in December 
2004 with waiver of initial RO consideration show that 
depressive neurosis was diagnosed in March 1971.  An elevated 
blood pressure reading of 146/90 was also noted, but 
hypertension was not diagnosed at the time.  

A September 1991 VA Medical Certificate shows diagnoses of 
diabetes mellitus and hypertension.

A January 1996 VA progress note includes diagnoses of 
myocardial infarction, insulin-dependent diabetes mellitus, 
and hypertension.

On November 1996 VA visual examination myopia and presbyopia 
were diagnosed.

On November 1996 VA diabetes mellitus examination a history 
of diabetes mellitus since 1980 was noted, along with a 
history of on and off hypertension, with a myocardial 
infarction eight years prior.  The diagnoses were 
uncontrolled insulin-dependent diabetes mellitus and history 
of hypertension and coronary artery disease.

A January 1997 VA outpatient medical record notes that the 
veteran provided a 10-year history of hypertension.

A February 1997 VA Medical Record includes a diagnosis of 
adjustment disorder with mixed anxiety and depressed mood.

A May 1997 VA clinical record shows diagnoses of major 
depression, insulin-dependent diabetes mellitus, and 
hypertension.

On April 1999 VA post-traumatic stress disorder (PTSD) 
examination the veteran reported being beaten by a group of 
civilians while stationed at Fort Richey, Maryland.  The 
diagnoses included PTSD, and major depressive disorder with 
psychosis considered secondary to PTSD.  

December 2000 and July 2001 VA progress notes include 
diagnoses of hypertension, insulin-dependent diabetes 
mellitus, and depression.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
if certain chronic diseases (here, diabetes mellitus, 
hypertension, coronary artery disease. and psychoses) become 
manifest to a compensable degree within one year after 
service, such diseases are presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

Analysis

Diabetes Mellitus

Diabetes mellitus was not manifested in service or in the 
veteran's first postservice year.  Hence, service connection 
for such disease on the basis that it became manifested in 
service, and has persisted, or on a presumptive basis (as a 
chronic disease, per 38 C.F.R. §§ 3.307, 3.309) is not 
warranted.  

While the record shows a well-established diagnosis of 
diabetes mellitus beginning in 1991 (almost 40 years after 
the veteran's service separation), there is no competent 
(medical) evidence of a nexus between such current disability 
and the veteran's service.  The veteran testified in December 
2004 that no physician had ever related his diabetes mellitus 
to his service.  See page four of hearing transcript.  And a 
prolonged lapse of time between service separation and the 
earliest documentation of current disability, as here, is 
also a factor for consideration against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  There is no medical opinion which relates the 
veteran's current diabetes mellitus to service.  The 
veteran's own statements relating his diabetes to trauma 
(being beaten) in service are not competent evidence.  See 
page four of December 2004 hearing transcript.  As a 
layperson the veteran is not competent to render a probative 
opinion on a medical matter, such as a nexus between his 
current diabetes mellitus and his military service.  See 
Espiritu, supra.  The preponderance of the evidence is 
against this claim; hence, it must be denied.  

Coronary Artery Disease and Hypertension

The veteran has a well-established history or hypertension 
and post-myocardial infarction coronary artery disease.  
Neither disease was manifested in service or in the veteran's 
first postservice year.  Accordingly, service connection for 
the diseases on the basis either became manifest in service 
and persisted, or on a presumptive basis (for chronic 
disease) is not warranted.  

An elevated blood pressure reading was noted in 1971 (8 years 
postservice) and diagnoses of hypertension have been reported 
since 1991, with myocardial infarction also reported.  There 
is no competent evidence (medical opinion) which relates 
either disease to service.  The Board has considered the 
veteran's own statements relating such disability to events 
in service (including a beating he sustained therein).  See 
page nine of hearting transcript.  As a layperson he is not 
competent to render a probative opinion on a medical matter, 
such as a nexus between his currently diagnosed hypertension 
and his military service.  See Espiritu, supra.  As to his 
assertions that his hypertension and coronary artery disease 
are secondary to his diabetes and psychiatric disability, as 
the latter are not service connected, such claims lack legal 
merit.  38 C.F.R. § 3.310. 

The preponderance of the evidence is against the claim; 
hence, it must be denied.  

Eye Disability, to include Myopia and Presbyopia

Refractive error of the eyes is not a disability within the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Myopia and 
presbyopia are refractive disorder.  Dorland's Illustrated 
Medical Dictionary (28th Ed. 1994) at 1094.  So they may not 
be service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  See also Monroe v. Brown, 
4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).  

The veteran alleges that he indeed has superimposed pathology 
(apparently acquired and/or service aggravated myopia) as a 
result of a beating in service.  See December 2004 hearing 
transcript at page 10.  These allegations are uncorroborated 
by (but inconsistent with)  the evidentiary record.  The 
veteran's uncorrected visual acuity was 20/20, bilaterally, 
both on December 1958 service induction examination and on 
April 1963 service separation examination.  In other words, 
his visual acuity did not worsen during service.  Refractive 
error, as previously noted, may not be service connected 
absent a showing of superimposed pathology.  Here, no 
additional disability is shown, and the refractive error 
itself was not manifested in service or, apparently, not 
until years after service.  No other eye disability 
(superimposed pathology) is shown by the record.  The law is 
dispositive in this matter, and the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



Major Depression

A psychiatric disability was not manifested in service, and a 
psychosis was not manifested in the first postservice year.  
Consequently, service connection for the psychiatric 
disability on the basis that it became manifest on service 
and persisted, or on a presumptive basis (to the extent that 
Major Depression may represent a psychosis and chronic 
disease) is not warranted.  

Depressive neurosis was first diagnosed in 1971, about 8 
years after service separation, and Major Depression has been 
diagnosed since about 1997.  However, there is no competent 
evidence of a nexus between the current psychiatric 
disability and the veteran's service.  There is no medical 
opinion which relates the diagnosed Major Depression to 
service.  The veteran's own statements relating his Major 
Depression to a beating in service are not competent 
evidence.  As a layperson he is not competent to render a 
probative opinion on a medical matter, such as a nexus 
between current psychiatric disability and service.  See 
Espiritu, supra.  The preponderance of the evidence is 
against the claim; hence, it must be denied.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for coronary artery disease and 
hypertension is denied.

Service connection for an eye disorder, to include myopia and 
presbyopia, is denied.

Service connection for major depression is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


